Exhibit 10.1

 

LOGO [g589734g0727113258943.jpg]

March 8, 2018

Sheila W. Cheung

[address]

Dear Sheila:

On behalf of Qualys (the “Company”), I am pleased to offer you the position
Principal Accounting Officer and Vice President, Finance, Corporate Controller,
reporting to Melissa Fisher, Chief Financial Officer. Your location of work will
be Foster City, CA. The details of your offer are outlined below:

 

Salary:   

$250,000* (Annual Salary)

*To be paid semi-monthly. Less payroll deductions and all required withholding.

Bonus:    You will be eligible to participate in a bonus program earning up to
30% of your annual salary, depending on Qualys’ performance. Benefits:    You
will be eligible for the following standard Qualys benefits as of the first of
the month following date of hire, pursuant to the terms and conditions of the
applicable benefit plan and Company policies: Medical, Dental and Vision. In
addition, you are eligible to participate in our life insurance, accidental
death, vacation, sick time and 401(k) plans. Qualys may modify compensation and
benefits from time to time as it deems necessary. RSUs:    We will recommend to
the Board of Directors (or its Compensation Committee) that you be granted
restricted stock units (the “RSUs”) covering shares of Qualys Common Stock. The
number of RSUs that management will recommend will be determined by dividing
$600,000 by the average of the closing trading prices of Qualys Common Stock for
the 30 days ending one week before the applicable grant date of your RSUs,
rounding up to the nearest whole share. The RSUs will be subject to Qualys’ 2012
Equity Incentive Plan and an RSU agreement thereunder. Your RSUs will vest over
approximately 4 years with 1/4 of the RSUs vesting on the one year anniversary
of the 1st day of the month following your start date as an employee under this
agreement (the “First Vesting Date”). Then 1/16 of the RSUs vest quarterly each
three months after the First Vesting Date on the first day of the applicable
month. All vesting is subject to your continued service to Qualys through each
vesting date. However, 50% of the then unvested shares subject to the RSUs shall
accelerate and vest if: (i) Qualys incurs a “change in control” (as defined in
the 2012 Equity Incentive Plan); and (ii) your employment is terminated by
Qualys other than for “cause” (as will be defined in your RSU agreement), death
or disability or you resign for “good reason” (as will be defined in your RSU
agreement), in each case, during the period on, and 12 months following, a
change in control.

As a Qualys employee, you will be expected to abide by Qualys rules and
regulations, and sign and comply with the attached Proprietary Information and
Inventions Agreement, which prohibits unauthorized use or disclosure of Qualys’
proprietary information.

Your employment relationship with Qualys is at-will. You may terminate your
employment with Qualys at any time and for any reason whatsoever simply by
notifying Qualys. Likewise, Qualys may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice. This at-will
employment relationship cannot be changed except in a writing signed by a Qualys
officer.

Qualys, Inc.

919 East Hillsdale Boulevard, 4th Floor, Foster City, CA 94404

T 650 801 6100 F 650 801 6101 www.qualys.com



--------------------------------------------------------------------------------

This letter, together with your Employee Proprietary Information and Inventions
Agreement and the RSU agreement between you and Qualys (relating to your grant
described above), forms the complete and exclusive statement of your employment
agreement with Qualys. The employment terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written.

Your employment is contingent upon providing evidence of your legal right to
work in the United States as required by the US Citizenship and Immigration
Services.

We look forward to your acceptance of employment with Qualys under the terms
described above. To accept this offer, please sign and date this letter. Please
keep a copy of these documents for your records. This offer will expire on
Monday, March 12, 2018 and is contingent upon successful reference checks and a
satisfactory background check.

Sheila, we are excited about you joining our team. If you have any questions,
please feel free to call me at (650) 801-6151.

Sincerely,

/s/ Rima Touma Bruno

Rima Touma Bruno

Chief Human Resources Officer

 

Offer Accepted By:   Date Accepted:   Start Date:

/s/ Sheila W. Cheung

 

2018-03-09

 

April 23, 2018

Sheila W. Cheung     April 23, 2018

Qualys, Inc.

919 East Hillsdale Boulevard, 4th Floor, Foster City, CA 94404

T 650 801 6100 F 650 801 6101 www.qualys.com